     Case 2:20-cv-01716-JAM-JDP Document 16 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN ERNST,                                     Case No. 2:20-cv-01716-JAM-JDP (HC)
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS
                                                        THAT THIS ACTION BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE, FAILURE TO
                                                        COMPLY WITH COURT ORDERS, AND
14    STATE OF CALIFORNIA,                              FAILURE TO STATE A CLAIM
15                       Respondent.                    OBJECTIONS DUE WITHIN FOURTEEN
                                                        DAYS
16

17

18

19          Petitioner, proceeding without counsel, seeks a writ of habeas corpus pursuant to 28

20   U.S.C. § 2254. ECF No. 1. On December 22, 2020, the court screened petitioner’s petition for

21   writ of habeas corpus and notified petitioner that it failed to state a claim. ECF No. 14. Petitioner

22   was granted thirty days to either file an amended petition or to inform the court that he chooses to

23   stand by his original petition. Id. at 2. Petitioner did neither. Accordingly, on February 26, 2021,

24   petitioner was ordered to show cause within twenty-one days why this action should not be

25   dismissed for his failure to prosecute and for failure to state a claim. ECF No. 15. Petitioner was

26   notified that if he wished to continue with this action he must file, within twenty-one days, an

27   amended petition. Id. He was also warned that his failure to comply with the court’s order would

28   result in a recommendation that this action be dismissed. Id.
                                                       1
     Case 2:20-cv-01716-JAM-JDP Document 16 Filed 04/07/21 Page 2 of 2


 1            The deadline has passed, and petitioner has not filed an amended petition nor otherwise

 2   responded to the February 26, 2021 order. Accordingly, it is hereby RECOMMENDED that:

 3            1. This action be dismissed for failure to prosecute, failure to comply with court orders,

 4   and for failure to state a claim for the reasons set forth in the court’s December 22, 2020 order.

 5            2. The Clerk of Court be directed to close the case.

 6            These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 8   after being served with these findings and recommendations, any party may file written

 9   objections with the court and serve a copy on all parties. Such a document should be captioned

10   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

11   objections shall be served and filed within fourteen days after service of the objections. The

12   parties are advised that failure to file objections within the specified time may waive the right to

13   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

14   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

15
     IT IS SO ORDERED.
16

17
     Dated:      April 6, 2021
18                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
